Citation Nr: 1215814	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness in a patchy area of the thumb and left bicep weakness, status-post left C5-6 foraminotomy (claimed as left arm weakness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from April 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2010 at the RO; a transcript of the hearing is associated with the claims file.  The Board previously remanded this case for further development in July 2010.


FINDING OF FACT

The Veteran's postoperative C6 palsy was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, nor the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative C6 palsy is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains VA treatment records, opinions from VA medical staff and VA examination reports.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements, including his hearing testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the July 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2010 directed the RO to obtain additional VA treatment records from May 2009 to the present and to schedule the Veteran for a VA examination.  Subsequently, VA treatment records from May 2009 to June 2011 were associated with the claims file.  Moreover, the Veteran was afforded a VA examination in September 2010.  After reviewing the claims file and examining the Veteran, the examiner offered an opinion with rationale that is sufficient for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the July 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran underwent a left C5-C6 foraminal decompression on May 21, 2008, at the Minneapolis, Minnesota VA Medical Center (VAMC).  In his statements and testimony, he maintains that since that surgery he has experienced numbness in a patchy area of the thumb, as well as left bicep weakness.  He seeks VA compensation benefits under 38 U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Prior to the May 2008 surgery, an April 2008 treatment record showed that the Veteran complained of tingling in the left upper extremity.  His strength was 4+/5 tricep, otherwise 5/5.  A May 2008 operative report and discharge summary indicated that after explanation of the risks, benefits and alternatives, the Veteran elected to undergo a C5-C6 foraminotomy.  The operative report also indicated that after being consented, he was brought to the operating room.  After surgery, there were no immediate complications.  A procedure note also indicated that there were no complications.  

The Board notes that the Veteran's weakness in his left arm was noticeably decreased to 1/5 strength immediately following his surgery in May 2008.  Sensation over the left thumb was also decreased.  It was observed that the Veteran was demonstrating C6 dysfunction.  A contemporaneous MRI showed mild abnormal enhancement in the posterior paraspinous soft tissues in the epidural space around the thecal sac from C5 through C7, which was thought to potentially represent postoperative change versus inflammation/infection; and, postoperative and degenerative changes of the cervical spine with areas of spinal canal and neural foraminal narrowing/stenosis.  The claims file also includes a May 2008 letter from J.U., M.D., who was the attending resident on the surgery, which again reported that the Veteran was experiencing increased left arm weakness following his surgery and would not be allowed to work for the next two months.  However, by June 2008, the Veteran's left arm function was improving and was recorded at 3/5.  A private July 2008 treatment record showed that the Veteran had been undergoing physical therapy since the surgery and had made good progress.  A September 2008 record noted that the surgery was complicated by left C6 nerve injury resulting in biceps weakness.  The Veteran was making progress, but could not perform his regular job as a cook.  

The Veteran was afforded a VA examination in September 2008.  The examiner summarized the treatment leading up the May 2008 surgery and also observed that informed consent was obtained on May 13, 2008, for the May 2008 surgery.  The examiner apparently determined that the Veteran's left arm weakness pre-existed his May 2008 surgery.  He also concluded that given that the Veteran had two surgeries within four months, it would not be unusual for there to be swelling in the area causing further compromise on the C6 nerve until the swelling resolved and the nerve had time to recover.  

A November 2008 letter from a VA Physician's Assistant again observed that the Veteran's surgery was complicated by an injury to his left C6 nerve root.  He had persistent 3/5 weakness and limited grip.  He could not work as a cook and it was unknown when the weakness would resolve. 

A follow up November 2008 record from the private physical therapist observed that the Veteran had progressed to a home program and no further physical therapy was required.  However, the Veteran continued to have significant weakness and limited ability to use the left arm.  A February 2009 VA treatment note indicated that the Veteran's left arm strength was then 4/5.  However, this same record indicated that the staff would attempt to rewrite a letter to assist the Veteran with his claim, as they believed he was deserving of compensation benefits.  It appears that this letter was completed that same month by the Chief of Neurosurgery, and such is discussed further below.  

In November 2008 a letter was received from the Chief of Neurosurgery, C.L., M.D., who performed the May 2008 surgery.  That communication noted that the Veteran had mild arm weakness that became worse after the May 2008 surgery, which was known to occur in some patients.  The Veteran's weakness had improved over the course of several of months, but had not reached the level that he was at before surgery.  Another January 2009 letter again indicated that the Veteran's weakness had increased after surgery.  He continued that neurologic complications were known to occur in this surgery and occurred in about one percent of patients undergoing this operation.  In another February 2009 letter, the doctor observed that the Veteran's strength had improved to 4/5.  The letter continued that motor weakness was a possible complication that could occur with this operation, as was stated in his previous letter as well as in the consent as a risk to the surgery.  However, Dr. C.L. provided that the risk was small, and therefore, may be construed as "proximate cause of disability must be an event not reasonably foreseeable."  Importantly, the letters did not address whether there was any carelessness or negligence in performing the May 2008 surgery.  

A May 2009 VA treatment record showed that the Veteran felt that after his physical therapy, he was greater than 80 percent of normal functioning.  

In statements of record and at that Board hearing in May 2010, the Veteran reported that after the May 2008 surgery, he was not able to lift anything or move his left arm.  He indicated that this condition did not exist prior to the May 2008 surgery.  He was told by medical staff that he had a bruised nerve.  He indicated that he lost his job as a cook because he was unable to do the heavy lifting.  He further reported that it took almost a year for him to regain use of his left arm.  He still had some numbness around the thumb and slight weakness as well as muscle spasm when moving his arm in some positions.  He did report signing a consent form right before the surgery.  

In its July 2010 remand, the Board determined that the September 2008 VA examiner did not address the question of whether the Veteran had any additional disability as a result of the surgery.  Since it appeared that the Veteran's increased left arm weakness was temporary, as improvement had been noted, the Board found that another VA examination was necessary in this case to determine whether the Veteran had any additional disability as a result of his surgery.  Further, the Board noted that in prior statements, as well as the February 2009 statement, Dr. C.L. had indicated that such weakness was a known risk of this surgery and that it was included in the informed consent that the Veteran had signed.  However, in the February 2009 statement, the doctor appeared to indicate that it was not reasonably foreseeable.  Thus, as the doctor had provided contradictory statements as to whether such left arm weakness was foreseeable, if an additional disability was found, the VA examiner was also directed to address whether it was reasonably foreseeable.  

On remand, the Veteran was afforded another VA examination in September 2010.  The claims file was reviewed.  The examiner summarized the pertinent medical history.  Again, it was noted that informed consent was obtained on May 13, 2008.  After examining the Veteran, the examiner did diagnose the additional disability of postoperative C6 palsy.  However, he determined that it was less likely as not that the postoperative C6 palsy was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA during surgical treatment.  It was observed again that the Veteran signed a consent form prior to the surgical procedure and on this consent form, it clearly stated that the Veteran's C6 palsy was one of many possible outcomes.  He noted that Dr. C.L.'s letter also restated that it was a possible complication of this type of surgery.  

The Board finds that the opinion of the September 2010 VA examiner, after having reviewed the claims file and examined the Veteran, to be highly probative.  While it was clear that the Veteran sustained C6 palsy following the May 2008 surgery, the examiner explained that this was a normal possible complication of that procedure.  The examiner specifically stated that it was less likely as not that the Veteran incurred this additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Significantly, there is no medical opinion contradicting the September 2010 VA examiner's opinion, or that is otherwise favorable to the Veteran's claim.  Although the post operative treatment records and letters from treating VA physicians clearly document that the Veteran suffered an additional disability from the surgery, none of these medical records gave any indication that this additional disability was due carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.

Further, both VA examiners clearly indicated that the Veteran signed a consent form approximately a week prior to the surgery, as opposed to the Veteran's claim that it was right before the surgery.  Moreover, the complication at issue was noted on that form.  The operative report and discharge summary also clearly document that the Veteran was apprised of the risks of this surgery.  Based on the September 2010 opinion, the Board finds that it was reasonably foreseeable that the Veteran could  experience C6 palsy.  Moreover, although Dr. C.L. appeared to indicate in his February 2009 letter that given that the risk was small, this type of disability was not reasonably foreseeable.  This statement contradicts the previous sentence in that opinion during which he stated that this was a possible complication that could occur with this operation as was stated in his previous letters as well as in the consent as a risk to the surgery.  In sum, despite his attempt to assist the Veteran with his claim, for the most part, Dr. C.L. statements support the September 2010 opinion that this additional disability was a reasonably foreseeable complication of the May 2008 surgery.    

In sum, the records fail to show that the operation performed by VA personnel resulted in additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, and the medical evidence supports a finding that the C6 palsy was a reasonably foreseeable complication from the cervical decompression surgery.  

The Board recognizes the statements and testimony from the Veteran that, in his opinion, his C6 palsy was due to faulty hospital treatment and was not reasonably foreseeable.  In this regard, he is competent to report his lay-observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the question of whether such symptoms arose as a result of fault on the part of VA extends beyond matters of mere lay observation, thus rendering his opinions on this topic nonprobative.  Indeed, the Board does not find any evidence indicating that he is a medical professional or qualified to offer that opinion.  

In sum, the evidence of record does not show any VA fault in the treatment of the Veteran which C6 palsy could be attributed to carelessness, negligence, lack of proper skill, error in judgment, or an event that was not reasonably foreseeable.  In view of the foregoing, the Board concludes that entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 is not established.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for postoperative C6 palsy, asserted as a result of hospital care at a VA Medical Center in May 2008 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


